798 F.2d 1415
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lawrence NARLOCK, Plaintiff-Appellant,v.Margaret M. HECKLER, Secretary of Health and Human Services,Defendant-Appellee.
No. 85-1702.
United States Court of Appeals, Sixth Circuit.
July 31, 1986.

Before LIVELY, Chief Judge, and KENNEDY and BOGGS, Circuit Judges.
PER CURIAM.


1
The plaintiff appeals from a judgment of the district court affirming the Secretary's decision which denied plaintiff's application for social security disability benefits.  The case was submitted on the record and briefs of the parties, oral argument having been waived.


2
The plaintiff is a 46-year-old male who underwent back surgery following a work-related injury.  His post-operative recovery was unexceptional.  However, he related to an examining physician some nine months after the operation that he was experiencing pain and some sensory loss.  According to the plaintiff, this condition persisted and the pain increased to the point that he was unable to engage in any significant activity, In additional, plaintiff contended that the pain medicine which he took made him drowsy and required him to take daily naps.


3
Following a hearing an administrative law judge found that his impairment was not severe and did not prevent the plaintiff from performing work-related activities.  The administrative law judge also found that the claim of severe, debilitating pain was not supported by objective findings and that the testimony of the plaintiff on this issue was not credible.  The Secretary adopted the decision of the administrative law judge, thus making it an appealable final decision of the Secretary.


4
The district court conducted de novo review of the decision and concluded that it was supported by substantial evidence.  The district court also accepted the administrative law judge's credibility finding.


5
Upon consideration of the record and briefs, this court concludes that the district court did not err.  The decision of the Secretary is supported by substantial evidence as shown by the analysis contained in the opinion of District Judge Benjamin F. Gibson, which this court adopts.


6
The judgment of the district court is affirmed.